 WALL TUBE & METAL PRODUCTS CO.13As to (a), it is established Board policy that a Union's disregardof its commitment under the "No-Raid Pact" is not a reason fordismissal of its petition for representation?The case ofUnitedTextileWorkersof America, AFL-CIOv.TextileWorkers Unionof America(Personal ProductsCorp.)258 F.2d 743(C.A. 7), citedby the Intervenor neither holds nor implies that the Board erred inrefusing to dismiss a petition which the impartial umpire under the"No-Raid Pact" had already ruled was in violation of the petitioningUnion's obligation under the Pact.As to(b) the Board has recently held that contracts of more than2 years' duration are not abar after the first 2 years despite thefact that a substantial part of the industry is covered by longer termcontracts.However, to be timely in relations to such a contract, apetition must be filed from 150 to 60 days before the end of the first2 years of the contract term or after the expiration of this 2-yearperiod.'As thepetition in this case was filed during the 60-dayperiod preceding the expiration of the first 2 years,we find that itwas untimely and must be dismissed.4[The Board dismissed the petition.]2North American Aviation,Inc.,115 NLRB 1090, footnote 3.3Pacific Coast Association of Pulp and Paper Manufacturers,121 NLRB 990.*We find no merit In the contention raised by the Intervenor in its supplemental briefthat a petition filed during the last year of a 3-year contract is also untimely because thethird year is somehow comparable to a 1-year renewal period following upon a 2-yearcontract term.Nothing in theDeLuxe Metal Furniture Companycase,121 NLRB 995,supports the Intervenor's argument.Wall Tube & Metal Products Co.andSheet Metal'WorkersInternationalAssociation,AFL-CIO.CaseNo...10-CA-29492.November 7, 1958DECISION AND ORDEROn April 4, 1958, Trial Examiner Alba B. Martin issued his Inter-mediate Report in the above-entitled. proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist 'therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief. 'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed'.The122 NLRB No. 3. 14DECISIONSOF NATIONALLABOR RELATIONS BOARD,rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner.The Trial Examiner found, and we agree, that the Respondentdominated and interfered with the formation and administration ofthe Understanding Committee, herein called the UC, in violation ofSection'8(a) (2) and (1) of the Act.As set forth in detail in the Intermediate Report, the Respondent,,during the same period that the Union was engaged in an organiza-tional campaign among the plant's employees, organized and deter-mined the nature, structure, and function of the UC. The Respondentchose the name for this organization, determined how many employeesshould comprise the UC, and then selected the original 5 employees toact as the representatives of the UC.Respondent urged all em-ployees to use the UC for the solution of their problems. In addition,,the Respondent has made available to the UC proceeds from a vendingmachine.This money has been used by the UC for a specific proj-ect-if money was required-after the project was discussed at a UCmeeting and approved by management.The record also shows thatthe UC has no constitution- or bylaws, no officers, no membership re-quirements other than employment in the plant, no treasury, and no.dues requirement.The Board has found unlawful domination in cases where the em-ployer not only furnished the original impetus for the organization,,but where there were present such factors as the nature, structure, and.functions of the organization which were prescribed by the employer ;the organization never developed any real form at all, such as a con-stitution or bylaws; and the organization charged no dues or had a.treasury.'These additional factors are present in this case. Indeed,under all the circumstances, the Respondent's conduct was such as to.-identify and make the UC the Respondent's own organization .2Ac-cordingly, we shall order that the Respondent. disestablish the UC.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National Labor-Relations Board hereby orders that the Respondent, Wall Tube &.Metal Products Co., Newport, Tennessee, its officers, agents, successors,and assigns, shall:1Adhesive Products Corporation,117 NLRB 265,267, and cases cited therein,remandedon other grounds,258 F. 2d 403 (C.A. 2).See 0. E.Szekely and Associates,Inc.,118 NLRB1125,1136, enfd.259 F. 2d 652.(CA. 5). WALL TUBE & METAL PRODUCTS CO.151.Cease and desist from :(a)Dominating or interfering with the formation and administra-tion of, or contributing financial or other support to, the Under-standing Committee or any other labor organization of its employees.(b)Recognizing the Understanding Committee, or any successorthereto, as the representative of any of its employees for the purposeof dealing with the Respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform labor organizations, to join or assist Sheet Metal Workers Inter-national Association, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their own choosing,,and to engage in concerted activities for the purposes of collectivebargaining and other mutual aid or protection, or to refrain from anyand all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8(a) (3),of the Act.2.Take the following affirmative action which the Board finds will,effectuate the policies of the Act :(a)Withdraw and withhold all recognition from the Understand-ing Committee as the representative of any of its employees for thepurpose of dealing with it concerning grievances, labor disputes,,wages, rates of pay, hours of employment, or other conditions of em-ployment, and completely disestablish said Understanding Committee.as such representative.(b)Post at its plant in Newport, Tennessee, copies of the noticeattached hereto marked "Appendix." 3Copies of said notice, to be.furnished by the Regional Director for the Board's Tenth Region,.shall, after being signed by the Respondent's representative, be postedby the Respondent and maintained by it for sixty (60) consecutive.days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted at the Newport, Tennes-see, plant.Reasonable steps shall be taken by the Respondent to in-sure that said notices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for the Tenth Region in writing-within ten (10) days from the date of this Order as to what steps.the Respondent has taken to comply herewith.8Ia the event that this Order is enforcedby a decree of a United'States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard,and in orderto effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT dominate or interfere with the formation oradministration of, or contribute financial or other support to, theUnderstanding Committee, or any other labor organization ofour employees.WE WILL NOT recognize the Understanding Committee, or anysuccessorthereto, as the representative of any of our employeesfor the purpose of dealing with us concerning grievances, labordisputes,wages, rates of pay, hours of employment, or otherconditions of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organization, to form labor organizations, to join or assist SheetMetalWorkers International Association, AFL-CIO, or anyother labororganization,to bargain collectively through repre-sentatives of their own choosing, to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities, exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the Act.WE hereby disestablish the Understanding Committee as therepresentative of any of our employees for the purpose of deal-ing with us concerning grievances, labor disputes, wages, ratesof pay, hours of employment or other conditions of employment,and we will not recognize it or any successor thereto for any ofthe foregoing purposes.WALLTUBE&METALPRODUCTS CO.,Employer.Dated-----------------By------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the Labor Management Rela-tionsAct of 1947, 61 Stat. 136 (herein called the Act), was heard in Newport,Tennessee, on December 11, 1957.As amended the complaint, issued on Sep- WALL TUBE & METAL PRODUCTS CO.17tember 19, 1957, by the General Counsel of the National Labor Relations Board 1and based on a charge duly filed and served, alleged that the Respondent, WallTube & Metal Products Co.,2 had engaged in unfair labor practices proscribed bySection 8(a)(1) and (2) of the Act.The complaint alleged that on or aboutFebruary 1,1957,Respondent initiated,sponsored,formed,assisted,and domi-nated the Understanding Committee at the Newport plant, and contributed finan-cial support to it.In its answer Respondent admitted the commerce allegationsin the complaint and admitted that the Union is a labor organization. In itsanswer Respondent admitted that it participated in the organization of the Under-standing Committee but denied that it initiated,sponsored,formed or dominatedtheUnderstanding Committee, or that the Understanding Committee is a labororganization within the meaning of the Act.The Respondent, the Union and the General Counsel were all represented atthe hearing and were afforded opportunity to be heard, to examine and cross-examine witnesses, to introduce relevant evidence, to argue orally and to file briefs.Briefs,which have been carefully considered, were received from the GeneralCounsel and Respondent.Upon the entire record in the case I make the following:FINDINGS OF FACTS1.THE BUSINESS OF THE RESPONDENTRespondent, Wall Tube & Metal Products Co., is a New Jersey corporation quali-fied to do business in the State of Tennessee, with its principal office and placeof business in Newport, Tennessee, where it is engaged in the manufacture and saleof condensers and automotive parts and stainless steel tubing.During the 12months prior to the issuance of the complaint, which period is representativeof all times material herein, Respondent sold and shipped finished products valuedatmore than $50,000 directly to customers located outside the State of Tennessee.Respondent admitted, and I find, that at all times material herein Respondent hasbeen engaged in commerce within the meaning of Section 2(6) of the Act.II.THE LABOR ORGANIZATION INVOLVEDSheetMetalWorkers International Association,AFL-CIO,referred to hereinas the Union, is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundIn a case involving Bullard Industries, Inc., and Helical Tube Corporation 3 2 ofRespondent's 3 predecessor corporations, in its Decision and Order issued January13, 1958 (of which I take official or judicial notice), the Board found and held thefollowing: In early January 1957, Melford M. Bullard, who was then presidentof Bullard Industries (and is now a director of Respondent) threatened to dis-charge one employee for getting union cards signed (for the Machinists); thefirst meeting to attempt to organize the employees in the Union was held at 1 a.m.on January 24, 1957; on January 25, Bullard told an employee that he had seenthat employee's car parked at the union meeting the other evening; on January26,Bullard discriminatorily discharged four of his employees because of theirunion activities for the Union and told them that they knew why they were dis-charged, that they had been fighting him behind his back, that before he wouldlet them come to work or have a union in his plant he would close the doors;on January 31, 1957, Bullard discharged a fifth employee for discriminatory reasons;and that by these acts Respondent violated Section 8(a)(3) and (1) of the Act.IThe General Counsel and the staff attorney appearing for him at the hearing arereferred to herein as the General Counsel.2The complaint was issued against Bullard Industries, Inc., and Helical Tube Corpora-tion.The answer of these corporations stated that they merged with another corpo-ration and have been since July 1, 1957, Wall Tube & Metal Products Co. Upon motionof the General Counsel at the hearing, and without objection, all the formal papers wereamended to substitute thereon the name of the merged corporation, Wall Tube & MetalProducts Co., wherever the names of the two predecessor corporations appeared.3119 NLRB 1290.505395-59-vol. 122-3 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll of these unfair labor practices occurred within the 6-month period prior tothe filing and service of the charge herein, which took place on June 7, 1957.B. The Understanding CommitteeInvolved in this case are only two questions, whether the Understanding Com-mittee is a labor organization within the meaning of the Act, and whether, if so,Respondent-which term, as used herein, includes the two predecessor corpora-tions, Bullard Industries, Inc., and Helical Tube Corporation-dominated or inter-fered with its formation or administration or contributed financial or other sup-port to it.1.The Understanding Committee came into being in late January or early Feb-ruary 1957, at about the same time as the unfair labor practices found by theBoard in Cases 10-CA-2827 and 10-CA-2871 (119 NLRB 1290) were occurring,and shortly after the occurrence of the first meeting designed to organize the em-ployees in the Union. Prior to this meeting there had been, as the Board found inthe previous case, a short effort by two employees to sign up the employees in theInternationalAssociation ofMachinists, herein called theMachinists.As hasbeen seen above, Melford (misnamed Milford in 119 NLRB 1290) Bullard, presi-dent of Bullard Industries, Inc., in referring to a union meeting and in threateningto close his doors before allowing a union in his plant, displayed a knowledge, asof January 25 and 26, of efforts to organize the employees into an outside union.Further, copies of the charges against the two predecessor corporations (in 119NLRB 1290), filed and signed by the Union, were received by those corporationson January 29, 1957.Under these circumstances there can be no doubt, and Ifind, contrary to some of the oral testimony before me, particularly that of PresidentBullard whose remembrance was somewhat faulty, that the Understanding Com-mittee came into existence after Respondent had been apprised that the Unionwas beginning to knock at its door.The Understanding Committee, referred to hereinafter as the UC, was namedby President Bullard, and was formed by Respondent, whose plant manager, JosephR.Neal, went into the factory and invited some five employees from differentdepartments to come to a meeting in Respondent's office.Neal testified that inmaking his selection, he tried to get an employee "from as many departments,different departments as I could."He told them that the Company wanted toform a little group for the furtherance of a better understanding between theCompany and the employees and so that the group could bring in the employees'problems to management and management could take its problems to the group.He also suggested that the group and management meet about once a week orevery 2 weeks. In fact, ever since that time meetings have been held weekly,at specific times.2.Representing management at the first meeting with the five employees werePresident Bullard, Executive Vice-president and GeneralManager Maxwell M.Wachowiak, Plant Manager Neal. and James Lyke, who worked in the office.Ac-cording to Neal, at this first meeting, Wachowiak "explained to the group what wewere attemntin.g": he told them "about the same thing I told them when I asked themin"; "We told them the purpose of this committee was to have a better understandingwith them, for them to bring what problems they would have, and we, in turn, wouldgive them what problems we have, plus to get acquainted."Wachowiak testified thatthey told the five employeesto go on back and see if the people that you are associated with and the groupthat you are with, if they like the way you part your hair.Maybe they don't likeyou and they would want to select somebody else.And, as I recall, rightat the second meeting we had a change of faces.Employee Clyde McAmis testified that at this first meeting Wachowiak told the fiveemployees present that a function of the committee was to act as a "go-between" be-tween the management and "certain" employees.Melford Bullard testified that itwas his intention that the UC serve as a "go-between" between management andemployees.Management officials testified that an additional purpose for creating the UC wasto enable the employees, most of whom were Southern small farmers and mountain-men, and the Northern "Yankee" officials, to get better acquainted with one anotherand to understand each other better.Bullard attributed the idea for the UC to employee Charles Ford, who suggestedsuch an idea to Bullard one day in the plant.Neal testified, in substance, that theidea was discussed among management for 2 or 3 weeks before it was put into execu-tion.Bullard testified that he discussed the idea with several employees in the plant WALL TUBE & METAL PRODUCTS CO.19before deciding to go ahead with it. In 119 NLRB 1290, the Board found that thesolicitation of the employees to sign cards for the Machinists took place in Decem-ber and that the same two employees who had promoted that effort changed theirminds in about the middle of January and started in promoting for the Union.Onthese facts it becomes evident, and I find, that Ford's suggestion to Bullard was madeduring the solicitation for the Machinists by the two employees.Knowing of theefforts to organize into the Machinists, Ford, a member of a Machinists' local in an-other town, did not assist those efforts, but instead, according to Ford,asked Colonel Bullard.I'llsay maybe a month before it started if wecould have some kind of a meeting, if it were permissible, where managementand a part of the-labor could get together once a week, once a month, orwhatnot, and see if we couldn't kind of get acquainted with the problems and soforth of the employees as well as the company.Charles Ford did not attend the first meeting, but has attended all of the weeklymeetings since then.The weekly meetings were still being held at the time of thehearing herein.Ford was from the toolroom on the Bullard Industries side.Also,from the Bullard side at the first meeting was John L. Smith, who continued going tothe meetings for many months.At the first meeting from the Helical side was ClydeMcAmis, a shipping clerk, and Charles Ottinger.McAmis has attended all of themeetings since, and Ottinger attended them until he quit Respondent's employ on adate not revealed in the record.Henry Shropshire, from the automatic welders orcondensers, attended the first meeting and was a regular attendant for 3 or 4 monthsthereafter; he was replaced by Jack Keener, who was regular up until 2 or 3 weeksbefore the hearing.In addition to the above, other employees have attended themeetings from time to time.McAmis estimated that on the average "anywhere from3 to maybe 10" employees have attended the meetings.Wachowiak rememberedan occasion when there were about 12 employees present.Representing management at the meetings were one or more of the managementrepresentatives who had attended the original meeting.All of the meetings were held in one or other of the officials' offices, which wouldnot accommodate many more than customarily attended.There were no mass meet-ings and, insofar as the record shows, no room for any mass meetings.From late January or early February 1957, when the meetings began, until aboutOctober 1957, all the meetings were held during working hours and the employees inattendancewere paid their regular wages while attending.The meetings wereusually held on Friday mornings beginning at 10:30 o'clock and ending anytime upto 11:30 o'clock, which was lunch time. In about October, after the issuance of thecomplaint herein on September 19, 1957, the time of the meetings was changed to thelunch half-hour between 12 noon and 12:30 p. m. and the employees were not paidfor the time.Wachowiak testified that the decision to make this change followedcommunications between the plant and the "Labor Relations Board" (meaning theRegional Office) concerning an inference the Act was being violated.3.The Understanding Committee had no constitution or bylaws or other formalstructure except that it met at regular intervals and times. It had no officers, nodues, no initiation fees, no treasury.Ithad no membership requirements and nomembership as such, although the regular attendants at the meetings considered allemployees as members, and at times it considered questions-such as a change inshift hours-affecting all employees in the plant.They considered all as membersregardless of any expression-by secret ballot or otherwise-of all the employeesthat they wished to be so considered.Any employee was welcome to attend themeetings-at least up to the capacity of the office room in which the meetings wereheld.Although President Bullard orally and in writing (see his May 9, 1957, letterbelow) encouraged employees generally to attend the meetings, and on occasion sentemployee representatives out to bring other employees into meetings, the most whoever attended were about 12 of the approximately 200 employees in the plant.Finaldecisions on the subjects discussed at the meetings of the UC were customarily notmade by management at the meetings, but were made in consultation by members ofmanagement, on the basis, in part at least, of the discussions at the meetings.Thefinal decisions were made by the same top officials-Bullard, Wachowiak, Neal-oneor more of whom regularly attended the meetings.4.At the meetings of the UC, most of the subjects discussed related to theworking conditions of all of the employees, and many of the discussions resulted,in due course, in the changes requested by the employees.(a)Most of the employees were farmers or mountainmen who, during thesummer months, wanted to work in their gardens during the evening hours.Manyof the employees on the Helical side asked McAmis to bring up the question, at a 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting with management, as to whether the day shift could be advanced an hourso that the employees would get home an hour earlier in the evening.McAmistestified:The employees, the majority of them wanted us to bring it up at a meeting to seeifduring the summer months we could not go to work an hour earlier andget off an hour early. So we presented it to the management and they agreedto let us do that through the summer months.[The employees] would discuss it amongst themselves.I believe theywent around and got each man's idea of . . . how he would vote for the thing,Yes or No.McAmis testified that he and Ottinger "represented our side"-meaning theHelical side, and that "Bullard Industries side, they have their own representativesover there on this. . . ."McAmis testified that "Personally, I was against it.Themajority ruled, so we went along with it."McAmis' best recollection was that priorto their presenting this idea to management, McAmis discussed the question withOttinger, Smith, Ford, and Shropshire. In these discussions they "just found thatthe majority was ruling and wanted to go to work an hour earlier . . . So wedecided we would ask for it."As McAmis testified, management granted therequest.(b)Certain machines-about 24 in number-had to be kept running 24 hours aday, but the work of the employees who were responsible for them consisted mostlyof just watching them. It was suggested by the employees at one of the meetingsof the UC that the employees responsible for these machines be permitted to eattheir lunch while they were on the job, while the machines were running.Permittingthis was a change from what prevailed before, and management granted the requestand made the change.The record does not definitely reveal what the custom orrule was before, or why the employees wished the change.(c)McAmis testified that once the UC held a special meeting, occasioned by thedischarge of one Hartsell.In the language of Clyde McAmis,the boys that worked with him didn't think that he had been treatedjustly.And they-and the Understanding Committee and the boy that wasfired held a meeting, and weighed the evidence and decided the company hadnot done the right thing and recommended that he be reinstated.The Company reinstated him.On that occasion, employees contacted the regularattendants of the UC meetings, in their several departments, told them of thedischarge and that there was to be a meeting.Asked who participated in the deci-sion to retain Hartsell, whether it was representatives of management and repre-sentatives of the employees, or was it solely the representatives of the employees,Clyde McAmis replied, "It was solely the representatives of the employees.Werecommended to the management that he be reinstated."Charles Ford testified thathe was called into this discussion as a regular attendant of the UC.Representing theemployees at this incident, which occurred during the summer, a number of monthsafter the formation of the UC early in the year, were the five regular attendants oftheUC meetings-McAmis, Ford, Shropshire, Ottinger, and Smith, plus Hartsellhimself, and a group of employees who worked near Hartsell.Representing man-agement were Plant Manager Neal, James Lyke, and Hartsell's foreman.(d) In addition to the above subjects discussed at the meetings of the employeerepresentatives with management, which were developed in the evidence in somedetail, the record establishes that the following subjects were brought up and dis-cussed, among others, most of the subjects being raised by employees.No minutesof the meetings were kept (although management representatives sometimes madenotes for their own use) and no witness claimed to remember all the subjects dis-cussed and acted upon.Many of the discussions resulted in action favorable to theemployees.Wages were discussed somewhat, but the record does not reveal exactly to whatextent.Bullard admitted that wages were discussed, but said that in his presencethe discussions were limited.He said,Of course, the men at times come in and they want to know when they weregoing to get a raise . . . one of the men would say, "Well, we-look like timesa little harder," or "We ought to be making a little more money."But it neverwas gone into in any full detail.Asked if wage rates were ever discussed at the meetings, Plant Manager Neal testi-fied, "We have told the committee when we gave an increase that we were givingan increase, yes, sir." In a previously executed affidavit, Wachowiak had said, WALL TUBE & METAL PRODUCTS CO.21"These were some of the things that were taken up at these meetings.The restmade a discussion of the company'swage patterns."Here,Wachowiak testifiedthat they did not discuss wage patterns, that he did not know for sure what he hadreference to in the affidavit,and that he may have been referring to the changein shift hours or the permission for some employees to work while having lunch-discussed above.On this evidence I conclude that the subject of wages was not barred from thediscussions,that employees used the UC meetings to request a raise, and that man-agement used the UC meetings to inform employees that management was aboutto give a raise.Informing employees of an impending raise through the UC tendedto strengthen the UC in the eyes of the employees, and to cause them to rejectthe outside unions.Bullard's letter to the employees of May 9, 1957, quoted below,recited that Respondent had given raises as follows: 5 cents per hour on December25, 1957 (1957 was obviouslyintendedto be 1956) ;5 cents per hour onFebruary 4,1957; 5 cents per hour to the night shift on February 18, 1957; a paid insurancepolicy to employees on April 15, 1957.The temperature in the factory was discussed, the problems of fans in the summerand heat in the winter.Some fans and heaters were installed.Theydiscussed "thecondition of the sanitary facilities,the condition of the urinals,the toilets,the locationof them."Management put up a sign in the toilet rooms that employees shouldkeep them cleaner.They discussed substituting a cement floor for the asphalt floor inthe factory, putting in more windows, and the location of drinking fountains.Theemployees raised the question as to whether they could have a credit union.Theydiscussed having a picnic, a fish fry, and recreational facilities.They discussed "ahospitalizationplan."They discussedbusiness conditions,pending orders, andcutbacks in orders.Management"brought us some discussion of bad quality workand steps to be taken to try to improve the quality of the work . . . of employeesgenerally."In addition to all of the above,management and employee representatives hadmuch discussion concerning safety factors,and as a result,management remediedthe "biggest portion"of the complaints raised.Employee Charles Ford testified,.. . One thing I know, a chain hoist in our machine shop we considered wasnot too safe, and clusters on the floor, tubings in the aisle, and things like that.it is a pretty congested area to some extent at time. It depends on whatkind of tubing they are running.If it is long lengths, why,naturally it is goingto stick out.And we've got a walkway to work our way through it . . . Theyput up barrels to throw our rubbage and scrap in, things like that, instead ofclustering the floor . . . about the tube sticking out in the aisles,due to thelength, they lay them on barrels, so we can walk down-so we can walk throughthe aisles.And our housekeeping, as a whole, has been a whole lot better.In other words, they have-clean up practically every weekend. Some of theboys work weekends cleaning the whole building up, especially the tubing side,things like that. I know we discussed the safety end of it to some extent, theventilation.A fan we got. Two put in, one of them would not work, out ofbalance . . . overhead.I know that was taken care of . . . .In addition to all of the above,McAmis testified that they discussed parking areas,and that,on one particular occasion we had an employee who was a member of theActive Reserve, Army Reserve, and he wanted to know if he would be paiddifferential pay between what he would have made on the job and what hewould make for two weeks that he was on active duty.(e)On May 9, 1957, after the UC had been in existence for at least 3 months,President Bullard caused a letter from himself on the letter-head of Bullard Indus-tries, Inc., to be distributed to each of the employees.In pertinent part this lettersaid,In building the foundation for Bullard Industries so that it may succeed andgrow into a great plant, the first thought we have is the welfare of our em-ployees.It is my duty to keep you informed, through the Understanding Com-mittee, which is made up of employers and employees, on all matters whichwe have, and through the series of letters which I have been writing to you.There is absolutely nothing this Committee cannot solve.You must, at all times,discuss your problems with them by appearing at their regular weekly meetings. 22DECISIONSOF NATIONALLABOR RELATIONS BOARDAt all times this company is planning for your betterment,and I believe thatyou will agree we have done everything possible so far, as this is a new plantand is just started.We must work together as a unit. If we work together and trust each otherwe will succeed.If we listen to outsiders who are trying to divide us we arebound to fail.If you have any problems bring them to me and you can always be sure thatI am telling you the truth,and I hope you will trust me as I trust you.(f)Respondent has a number of vending machines in the plant.At one of theregular meetings of the UC, Plant Manager Neal told the employees"that the profitfrom those machines would be put into what was called an employee's fund to beused as the employees decided to use it for."The fund is held by management, andisdisbursed by Respondent'scomptroller upon the suggestion of the employeesmade at the meetings,for such things as flowers for the family of a deceased em-ployee, a picnic,and a fish fry.In the case of the picnic,the question was discussedat one of the regular meetings between employees and management and the decisionmade to hold the picnic.A committee was appointed to make arrangements, con-sisting of Clyde McAmis and one Dawson(who was not a regular attendant)repre-senting the employees,and one Wylie, an office clerk.This committee made plans,including the expected cost, and then reported back at one of the regular meetings.The picnic was held, and management defrayed at least some-probably all-of theexpense out of the vending machine fund.In the case of the fish fry the matterwas handled in the same way.C. Conclusions1.Section 2(5) of the Act defines labor organization asany organization of any kind,or any . . . employee representation committeeor plan,inwhich employees participate and which exists for the purpose, inwhole or in part, of dealing with employers concerning grievances,labor dis-putes, wages, rates of pay, hours of employment,or conditions of work.(a)The evidence herein establishes that the UC was an organization of somekind, for it met weekly from at least February to December 1957, and had a nucleusof regular attendants from among the employees,aswell as from management.Furthermore,it had a function and it functioned.(b)The record establishes that,in essence,the UC is an employee representationcommittee or plan,in the functioning of which the regular employee attendants, orcommitteemen,represented and/or spoke for the employees and on occasion all ofthe employees,and the representatives of management spoke for Respondent.Thus,when Neal went into the factory and selected 5 employees as the first representatives,he told them, in part,that the Company wanted to form a little group so that thegroup could bring in the employees'problems to management;and at the first meetingWachowiak told these 5 men"about the same thing"that Neal had told them andinvited them to bring in problems.The record establishes that these five employee representatives,and their suc-cessors when some of them ceased being active inthe UC,accepted Respondent'sinvitation,participated in the UC, and brought into the meetings the problems-orsome of them-of the employees.(c)There can be no doubt on this record that the UC existed for the purpose, inpart, of enabling employees to deal with Respondent concerning wages,hours of em-ployment, conditions of work,etc.The intransitive verb "to deal"has a number ofmeanings.Those meanings closest to what Congress was clearly referring to initsdefinition of a labor organization are: "To have to do;variously,to be occupiedor concerned,or to have intercourse or business relations"; "To contend;to strugglein order to check, correct, etc." 4This record establishes that the UC was morethan a discussion or debating society, that it existed for the purpose of solvingproblems between management and employees and was so understood by bothRespondent and the employee representatives.Bullard's letter ofMay 9, 1957,pointed out to all of the employees that"There is absolutely nothing this Com-mittee cannot solve .... If you have any problems bring them to me .... " Inpresenting the employees'problems,and in the discussions of them-such as whenthey knew most of the employees wanted to advance the shift so they could have anextra hour for their gardens in the evening-the employee representatives musthave supported and argued for the changes being requested by the employees. Itis highly unlikely that the regular employee representatives would have lasted very4Webster's Collegiate Dictionary,fifth ed.,1948,p. 258. WALL TUBE & METAL PRODUCTS CO.23long intheir representative capacity if they had merely presented the employees'requests and then taken a neutral position in the discussion.On the entire record,including the probabilities in the situation, I find that at the meetings the employeerepresentatives supported the employees' requests and that the discussions amountedto "dealing" within the meaning of Section 2(5) of the Act.(d)The record establishes, further, that the UC exists and functions for thepurpose, at least in part, of dealing with Respondent concerning wages, rates ofpay, hours of employment, or conditions of work, and was so understood by theemployees.Thus, when many of the employees-a majority, according to Mc-Amis-wished to come to work an hour earlier so that they could get home anhour earlier and work in their gardens, which certainly related to "hours of em-ployment, or conditions of work," they discussed it among themselves, then tookit to their representatives on the UC, who, having first discussed it among them-selves, presented the request to management at a UC meeting.The record is clearthat on this occasion the five employee representatives, who were not originallyunanimous in their own personal opinions, presented the request and urged theemployees' point of view to management on behalf of all the employees-and itmust have been so understood by management.(e)As seen above in this report, other requests brought to the meetings by theemployee representatives or other employees, which concerned present and futureworking conditions in the plant and were therefore of interest or importance tomany if not all the employees in the plant, related to cool air in the factory in thesummer and heat in the winter, the location and cleanliness of the sanitation facil-ities, the kind of a surface the floor of the factory should have, putting in morewindows, the location of drinking fountains, having a credit union, a hospitaliza-tion plan, safety factors such as an unsafe chain hoist, trash on the floor, longtubing piled dangerously, and parking areas.As seen above, after discussionat the UC meetings, and after management then separately considered the em-ployees' requests, management granted many of the requests of the employees.(f)Although the Hartsell case involved the discharge and reinstatement of oneman, the employees around him were so exercised by the injustice they felt inthe situation that the employee representatives of the UC were called in to help.In reality, therefore, the Hartsell matter involved far more than a possible injus-tice to one man. It involved, in addition, the feelings, and possibly the fears, ofother men in that section of the plant-as management must have realized-andtherefore related to the efficiency of at least a part of the operation of the plant.(g)Concerning wages, as has beenseenabove, the UC meetings were used byemployees to request wage increases, and by management to announce the grant-ing of wage increases.Whether the increases and the paid insurance policy an-nounced by Bullard's letter were granted because of effective bargaining by theemployees' representatives, or to persuade the employees to adhere to the UCand reject any outside union, the conclusion is inescapable that one of the purposesof the UC was to deal with Respondent concerning wages.(h) In substance Respondent contends that this case is governed byN.L.R.B. v.AssociatedMachines, Inc.,219 F. 2d 433 (C.A. 6). There the court found that"grievance" as defined in Section 2(5) of the Act referred to major disputes in thelabor field and to collective rather than individual or group complaints, and relatedto charting the future of the employer-employee relationship rather than to correct-ing the past or existing status of that relationship. In that case the court held thatsuch "discussion as was had relating to working conditions involved individualrather than collective complaints ...."The court's conclusion was that the com-mittee there involved was not a labor organization within the meaning of the Act.There the court noted that no other unfair labor practices were involved.Here the Understanding Committee was discussed by management officials andwas organized and promoted by Respondent during the same several weeks inJanuary-or early February-1957, that Respondent was committing the unfairlabor practices found by the Board in 119 NLRB 1290, and was clearly designedto forestall the organization of the employees by an outside union.Here, as seenabove, many, perhaps most, of the employee requests related to wages and workingconditions affecting all employees in the plant rather than only a few of them ora small group.Here the UC was designed by management, in part, to help fostera better understanding between the management officials, all of whom but Bullardwere from the "Yankee North," and the employees who were Southern small farmersand mountainmen-and to that extent, at least, the UC was promoted and handledby management to help chart the future of the employer-employee relationshiprather than to correct the past or existing status of that relationship.So it is seenthat this case is clearly distinguishable fromAssociatedMachines. 24DECISIONSOF NATIONALLABOR RELATIONS BOARD(i)Upon the above considerations, in the light of the Board's findings in. 119NLRB 1290, and upon the entire record considered as a whole, I hold that the UCis a labor organization within the meaning of the Act.There remains the questionof the extent of Respondent's domination of it.2(a)Although the witnesses-all of whom were top management officials orregular employee representatives at the UC meetings and all of whom were calledand questioned by the General Counsel under Rule 43(b) of the Federal Rules ofCivil Procedure or called by Respondent-attributed the idea for forming the UCto employee Charles Ford, the timing of its formation, in the context of otherunfair labor practices, and Respondent's wholehearted promotion of it, leavesno room for doubt that Respondent adopted the idea as its own and formed theUC as a device to forestall success by any outside organization, particularly theUnion,intowhich some employees were then attempting to organize.As has beenseen, in his letter of May 9, Bullard referred to "outsiders."-(b)Respondent discussed and planned the UC for several weeks (during whichitwas committing other unfair labor practices), decided to put it into effect afterdiscussing it with a few but byno means allor even a majority of the employees,and then imposed it upon the employees. It determined the nature, structure, andfunction of the UC, and how often it should meet. It determined how many toselect and from what departments, and then selected the original five employee repre-sentatives, one of whom has continued as a representative ever since.Charles Ford,who suggested the idea to Bullard, was not invited to the first meeting by PlantManager Neal, but he has attended every meetingsincethe first.The otheroriginalrepresentatives served for long periods before dropping out for one reason or anotherand were replaced by other steadies.Respondent urged all employees to use theUC for the solution of their problems.All meetings were held in company offices,and employee representatives were paid their regular wages during time spent atthe meetings for about the first 8 months of the organization's life, which condi-tion was changedas aneffort to negative the inference that by paying the employeesfor such time Respondent was dominating the organization.Allmeetings wereattended by one or more management representatives.Regularmeetingswereheld at regular intervals.The organization has no internal structure,no consti-tution or bylaws, no membership requirements other than employment in the plant,no treasury, and no dues.For resources to carry out any ideas that require theexpenditure of money, the UC relies solely upon the proceeds of the Respondent'svendingmachines,which Respondent voluntarily made generally available foritsuse, and which Respondent makes available for a specific project after theproject is discussed at a UC meeting and approved by management.Upon thesecircumstances, in the light of the Board's findings in 119 NLRB 1290, and uponthe entire record considered as a whole, I hold that Respondent created and con-tinued the UC to forestall the organizing success of any outside labor organization,particularly the Union, and that Respondent has dominated and interfered withthe formation of the UC, now dominates and interferes with the administrationof the UC, and has contributed and now contributes financial support to the UC,thereby violating Section 8(a)(2) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's activities set forth in section III, above,occurring in connectionwith Respondent's operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in the unfair labor practices setforth above, I recommend that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.Respondent having dominated and interfered with the formation and administra-tion of the Understanding Committee, and contributed financial support to it, Irecommend that Respondent withdraw all recognition from the UnderstandingCommittee as the representative of any of its employees for the purpose of dealingwith it concerning grievances, labor disputes, wages, rates of pay, hours of em-ployment, or other conditions of employment, and completely disestablish theUnderstanding Committee as such representative.The violations of the Act found herein to have been committed by Respondentare persuasively related to the other unfair labor practices concurrently committed,as found by the Board in 119 NLRB 1290. The danger of Respondent's commis- GENERAL TEAMSTERS LOCAL NO. 32425sion of unfair labor practices in the futureis to be anticipated from its conduct inthe past.The preventive purposes of the Act will be thwartedunless the order iscoextensive with the threat. In order, therefore,tomake more effective the inter-dependentguaranteesof Section 7, to preventa recurrence of unfair labor prac-tices, and therebyminimizeindustrial strife which burdensand obstructs commerce,and thus effectuate the policies of the Act,I shall recommend that the Respondent.be ordered to cease and desist frominfringing in any manner upon the rightsguaranteed in Section 7 of the Act.Upon the basis of the foregoingfindings of fact,and upon the entire recordin the case, I make the following:CONCLUSIONS OF LAW1.Wall Tube & MetalProducts Co. is engaged in commerce within the meaningof Section2(6) and (7) of the Act.2. Sheet MetalWorkersInternational Association,AFL-CIO,isa labor organi-zation within the meaningof the Act.3.By dominating and interfering with the formation and administration oftheUnderstandingCommittee and by contributing financial and other supportto it,Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section8(a) (2) of the Act.4.By interfering with,restraining,and coercing employees in the exercise ofthe rights guaranteed in Section 7 of the Act, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of theAct.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]General Teamsters Local No. 324, International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmericaandTruck Operators League of Oregon.Case No.36-CC-51.November 7, 1958DECISION AND ORDEROn February 8, 1958, Trial Examiner WilliamE. Spencer issuedhis Intermediate Report in the above-entitled proceeding,finding thatthe Respondent has not violated the Act andrecommendingthat thecomplaint be dismissed, as set forth in the copy of theIntermediateReport attached hereto.Thereafter, theGeneralCounsel, theCharging Party, and the Respondent, filed exceptions to theInterme-diate Report and supporting briefs.The Board has reviewed the rulings made by theTrial Examiner atthe hearing and finds that no prejudicialerror was committed.Therulings are hereby affirmed.The Boardhas considered the Interme-diate Report, the exceptions and briefs, and the entirerecord in thiscase,' andhereby adopts the findings,conclusions, and recommenda-tions of the Trial Examiner, with the followingadditions andmodifications.i The Respondent's request for oral argument is denied as the record,exceptions, andbriefs adequately present theissues and the positions of the parties.122 NLRB No. 7.